DETAILED ACTION
	Examiner acknowledges applicant’s remarks 11/24/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Applicant’s arguments, para 2 page 7,  that Rogers does not disclose “a composition comprising solid particles that comprise a state-changing material that transitions at a threshold temperature between solid and liquid states having different electrical conductivities. The state changing material disclosed in Rogers is a molten state changing material and not “solid particles that include a state changing material.”  Roger teaches the state changing material converts from a solid to a liquid (para 24).  In addition, any salt mixture above its melting temperature would keep a crystal or particle shape.  Furthermore, claim does not recite any shape or size or dimensions of the solid particles.  Examiner also like to point out, using of salt mixtures between electrodes are known to one skilled in the art before the claimed invention date (Roger para 004). Therefore, examiner rejection of claims 1, 6-11, 13, 16, 17, and 18 35 U.S.C. 102(a)(1) is proper.
In subsequent section, “Claim Rejections under 35 U.S.C. § 103”, applicant reiterated “a molten state changing material” (para 2 last page 7, para 2 page 8) and argued about examiner burden of stablishing a prima facie case of obviousness (para 3 page 8).  In previous paragraph examiner addressed applicant’s concern regarding solid particles as taught by Rogers.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Roger teaches the state changing material converts from a solid to a liquid .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11, 13, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (2016/0103022 hereinafter Rogers).
Regarding claim 1, Rogers teaches a thermal sensor, comprising:
a first electrode (outer electrode 101 Fig 1, para 27);
a second electrode (inner electrode 103 Fig 1, para 27); and
a composition between the first and second electrodes (salt mixture para 27), said composition comprising solid particles that comprise a state-changing material that transitions at a threshold temperature between solid and liquid states having different electrical conductivities (para 23, 27).

With respect to claims 6, 16, Rogers teaches a plurality of electrically non-conductive beads between the first and second electrodes (insulative materials, e.g. PTFE para 0009).

Regarding claim 7, Rogers teaches the first and second electrodes are arranged as coaxially-extending inner and electrodes (outer electrode 101, inner electrode 103 Fig 1, para 27).
With respect to claim 8, Rogers teaches a plurality of electrically non-conductive beads between the coaxially-extending inner and outer electrodes (insulative materials, e.g. PTFE para 0009, 105 Fig 2).
Regarding claim 9, Rogers teaches the state-changing material comprises a eutectic salt mixture (para 0010, 30).

With respect to claim 10, Rogers teaches the solid particles individually comprise the eutectic salt mixture (beads: para 23).

Regarding claims 11, 18, Rogers teaches the solid particles include particles of different salts in amounts to form a eutectic mixture (para 24, 30).
With respect to claims 13, Rogers teaches a method of making a thermal sensor (para 30), comprising:
providing a first electrode (outer electrode 101 Fig 1, para 27);
providing a second electrode (inner electrode 103 Fig 1, para 27); and
disposing a composition between the first and second electrodes (salt mixture para 27), said composition comprising solid particles that comprise a state-changing material that transitions at a threshold temperature between solid and liquid states having different electrical conductivities (para 23, 27).
With respect to claim 17, Rogers teaches the first and second electrodes are arranged as coaxially-extending inner and outer electrodes (101, 103 Fig 1), and the method further comprises disposing a plurality of electrically non-conductive beads to the inner electrode (para 30), and applying the composition to the inner electrode in spaces between the electrically non-conductive beads (para 30 Fig 2-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Rogers et al. (2016/0103022 hereinafter Rogers) in view of Hiroshi (WO2008/044458 attached foreign translation).

With respect to claims 2, 15, 20, Rogers does not teach the composition between the first and second electrodes further comprises a binder.
Hiroshi teaches the composition between the first and second electrodes further comprises a binder (wax para 17, 23/24).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a binder as taught by Hiroshi to reliably detect temperature and improve safety.

Regarding claim 3, Rogers does not teach the binder is present in an amount less than or equal to an amount at which the particles form an electrically-conductive path between the first and second electrodes in the liquid state. Rogers teaches using a meltable salt mixture to connect two electrodes (para 27).
Hiroshi teaches the composition between the first and second electrodes further comprises a binder (wax para 17, 23/24).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a binder as taught by Hiroshi to reliably detect temperature and improve safety.  Regarding amount of binder, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).

With respect to claim 4, Rogers does not teach the binder is selected from a grease, a polymer, a glue, a wax, a cement, or a ceramic.
Hiroshi teaches the binder is selected from a grease, a polymer, a glue, a wax, a cement, or a ceramic (wax para 17, 23/24).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a binder as taught by Hiroshi to reliably detect temperature and improve safety.

Regarding claim 5, Rogers does not teach the binder comprises a grease that comprises an oil and filler particles comprising a salt of a fatty acid.
Hiroshi teaches the binder comprises a grease that comprises an oil and filler particles comprising a salt of a fatty acid (mixture para 23/24).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a binder as taught by Hiroshi to reliably detect temperature and improve safety.

With respect to claim 19, Rogers teaches a method of making a thermal sensor (para 30), comprising:
providing a first axially-extending electrode (inner electrode 103 Fig 1, para 27);
disposing a plurality of electrically non-conductive beads along the first axially-extending electrode, arranged with gaps between the electrically non-conductive beads (105 Fig 2);
applying a composition to the first electrode in the gaps between the electrically non-conductive beads, said composition comprising a binder and solid particles that comprise a state-changing material that transitions at a threshold temperature between solid and liquid states having different electrical conductivities (salt mixture para 27); and
disposing a coaxially-extending second electrode around the first electrode (outer electrode 101 Fig 1, para 27), beads, and composition.
However, Rogers does not teach the composition between the first and second electrodes further comprises a binder.
Hiroshi teaches the composition between the first and second electrodes further comprises a binder (wax para 17, 23/24).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a binder as taught by Hiroshi to reliably detect temperature and improve safety.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by Rogers et al. (2016/0103022 hereinafter Rogers) in view of Poloni et al. (WO2016/0005529 hereinafter Poloni).
Regarding claim 12, Rogers does not teach an aircraft, comprising an aircraft body, an engine, a bleed air conduit extending from a compressor section of the engine, and the thermal sensor extending along the bleed air conduit. Rogers teaches the sensor is used in aircraft (para 0002).
Poloni teaches a temperature sensor and its use in an aircraft, comprising an aircraft body, an engine, a bleed air conduit extending from a compressor section of the engine (abstract para 004).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use the sensor in an aircraft along the bleed air section as taught Poloni to measure temperature and control overheating.  Furthermore, a sensor can be used in any location, it’s an intended use.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable by Rogers et al. (2016/0103022 hereinafter Rogers) in view of Taylor et al. (WO2010/014730 hereinafter Taylor).
Regarding claim 14, Rogers does not teach applying a vacuum to the composition.
Taylor teaches preparing freezing indicator using salt by applying a vacuum (last para page 9).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to apply vacuum as taught by Taylor for controlling purity/humidity for measurement accuracy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855